Citation Nr: 1604329	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  14-05 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar strain; and if so, whether the criteria for service connection are met.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his neighbor R.T.



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1973 to February 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for lumbar strain on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In September 2015, the Veteran and his neighbor testified during a hearing before the undersigned at the RO.

In regard to addressing previously denied claims for service connection, the Board is required to make its own determination on the question of reopening.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in the September 2015 hearing transcript, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The reopened claim for service connection for lumbar strain is addressed in the REMAND portion of the decision below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a decision promulgated in July 2004, the Board denied the Veteran's claim for a back disorder.  The Veteran did not appeal this decision.  

2.  In June 2010, the RO reopened and denied the Veteran's claim for service connection for lumbar strain.  The Veteran did not appeal within one year of being notified.

3.  Evidence associated with the claims file since the June 2010 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for lumbar strain; and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The July 2004 Board decision, denying service connection for a back disorder, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The RO's June 2010 decision, reopening and denying the claim for service connection for lumbar strain, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2015).

3.  The evidence received since the RO's June 2010 denial is new and material; and the claim for service connection for lumbar strain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

In the February 2012 letter, the RO notified the Veteran of the requirements for new and material evidence to reopen a previously denied claim, and for evidence raising a reasonable possibility of substantiating the claim; and explained the meaning of the terms "new" and "material."  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also VAOPGCPREC 6-2014.  In addition, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This document served to provide notice of the information and evidence needed to substantiate the claim.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained. The Veteran is not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

A decision promulgated by the Board in July 2004 denied service connection for a back disorder on the basis that the competent medical evidence did not establish that the Veteran's current back disorder began in active service.  The Veteran did not appeal, and the decision is final. 38 U.S.C.A. § 7104. 

A summation of the evidence of record in July 2004 includes service treatment records, VA treatment records, a November 2003 VA examination report, and statements of the Veteran.  

Service treatment records show that the Veteran was pinned between a 21/2 ton truck and a wall in October 1981.  At the time he complained of left groin pain.  Examination revealed tenderness around left groin and thigh. The assessment was rule-out contusion, hematoma.  Records show complaints of low back pain of one month's duration in June 1983.  Physical examination at the time was within normal limits, except spasm; X-rays showed no significant deficits.  The provisional diagnosis was mechanical low back pain, and the Veteran was treated with medications.  Clinical evaluation of the spine at the time of the Veteran's separation examination in February 1984 revealed a normal spine.

Post-service treatment records show that the Veteran took medications for backaches in 1994, 1996, 1998, and in 1999.

During a November 2003 VA examination, the Veteran reported that he was working on a truck in 1981 and that he injured his back when the truck started moving and he was hit by the door.  The Veteran reportedly was given pain medications and was told to do exercises.  He also reported re-injuring his back in 1983 during exercises and that he was treated with medications.  He reported having occasional pains post-service, and reported having more severe pain during the prior two years.  The pain was located in his low back, and radiated superiorly to about the low thoracic spine area.  The Veteran reportedly had not missed work in the past year, and had no surgery on his back.  He continued to take medications.  X-rays revealed minor abnormality.  Following examination, his diagnoses included lumbosacral strain; degenerative osteophytes of the lumbosacral spine; and chronic pain.

Based on this evidence, the Board concluded in July 2004 that there was neither evidence of a medical opinion relating any current back disability to incidents in active service; nor was there evidence of current residuals of the in-service episodes of probable intraspinous ligament strain and low back pain.  The Veteran did not appeal, and the decision is final.  38 U.S.C.A. § 7104.

Records show that the Veteran attempted to reopen the claim in January 2005, but no new evidence was submitted.  He again initiated a claim for service connection for lumbar strain in January 2010, and he referenced VA treatment records from 1998 in support of the claim.    

Evidence added to the record includes the report of an April 2010 VA examination, which reflects the Veteran's medical history; and reflects no trauma, injury, hospitalization, or surgery in the past twelve months for a back problem.  The Veteran's main complaint was low back pain that was centered in the mid part of the lumbar spine, and that had no effects on activities of daily living.  Following examination and imaging, the diagnosis was osteoarthrosis of the lumbar spine.  The April 2010 examiner opined that it was less likely than not that the Veteran's progressive osteoarthrosis of the lumbar spine is caused by or a result of an injury that occurred over thirty years ago.  In support of the opinion, the examiner reasoned that the interval X-ray between 2003 and 2010 showed only mild progression of lumbar spine disease.

In a June 2010 rating decision, the RO reopened and denied the claim for service connection for lumbar strain because the additional evidence failed to indicate that the Veteran's lumbar strain resulted from in-service events.  The Veteran did not file a timely appeal, nor submit new and material evidence within one year of the rating decision.  The June 2010 rating decision, therefore, became final.

The present claim was initiated by the Veteran in June 2011. VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record in June 2011 includes an August 2005 medical statement from the Veteran's treating physician-assistant, indicating that the Veteran has suffered from back pain for years; and that he reported these complaints started in 1981, which have persisted until the current date.  He reported that at the time of his injury, his back pain was minimal, but it later intensified and still bothered him.  The physician-assistant opined that a logical assumption for his pain is a slowly developing osteoarthritis, which had now reached an intensity to account for his worsening symptoms.  In support of the opinion, the physician-assistant stated that it was reasonable to assume that any injured joint can later develop into osteoarthritis.

Additional evidence added to the record includes the Veteran's testimony in September 2015, stating that he continues to take medications for low back pain.

New evidence that is not cumulative and is related to the previous denial of the claim for service connection consists of the August 2005 medical statement received from the Veteran's treating physician-assistant in June 2011 and the Veteran's testimony.  Given the presumed credibility, the additional evidence is both new and material because it raises a reasonable possibility of substantiating the claim.

Hence, the Veteran's claim for service connection for lumbar strain is reopened.  38 U.S.C.A. § 5108.  As will be discussed below in the Remand section, the Board finds that additional development is required prior to adjudication of the underlying merits of the Veteran's claim.


ORDER

The application to reopen the previously denied claim of service connection for lumbar strain is granted.


REMAND

Records

The Veteran reported receiving treatment for low back pain since 2014 from a private facility near Louisville, Texas.  The RO or AMC should specifically seek the Veteran's authorization for release of treatment records pertaining to a low back disability.

In addition, recent VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Lumbar Strain 

The Board notes that arthritis is shown as a chronic disease under 38 C.F.R. § 3.309. 

The Veteran contends that service connection is warranted on the basis that he was treated with medications for low back pain in active service; and that his low back pain continued to worsen post-service, to the point where he was diagnosed with osteoarthrosis of the lumbar spine.  He is competent to describe his symptoms.

A VA examiner in April 2010 opined that the Veteran's progressive osteoarthrosis of the lumbar spine was less likely than not the result of in-service injury over thirty years ago, due to the X-ray showings of only mild progression of lumbar spine disease between 2003 and 2010.

In June 2011, the Veteran's treating physician-assistant opined that the Veteran's low back pain was a slowly developing osteoarthritis.

Service connection requires a current disability, an injury or incident in service, and evidence linking the two.  The Board is not permitted to substitute its own judgment for that of competent physicians.  In this case, the opinions of record on both sides fall short of detail allowing for appellate review.

Where there is a reasonable possibility that a current condition is related to or is the residual of a condition or injury experienced in service, VA should seek a medical opinion as to whether the Veteran's claimed current disability is in any way related to the condition or injury experienced in service.  Horowitz v. Brown, 5 Vet. App. 217 (1993).

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to a low back disability from the private facility near Louisville, Texas, dated from 2014to the present date; and associate them with the Veteran's claims file. 

If, after making reasonable efforts to obtain records identified by the Veteran; and if the RO or AMC is unable to secure such records, the RO or AMC must notify the Veteran and (a) identify the specific records the RO or AMC is unable to obtain; (b) briefly explain the efforts that the RO or AMC made to obtain those records; (c) describe any further action to be taken by the RO or AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Obtain the Veteran's outstanding VA treatment records, from December 2014 forward; and associate them with the Veteran's claims file. 

3. Afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of low back pain; and the likely etiology of each disease or injury. 

 (a) For any current disability identified, the examiner is requested to determine whether it at least as likely as not (50 percent probability or more) either had its onset in active service or is otherwise related to active service. 

(b) The examiner should also address whether arthritis of the lumbar spine had its onset in the first post-service year and, if so, the severity thereof.

(c) The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that any service-connected disability (hearing loss, tinnitus, left ankle sprain, or pes planus of the right foot) caused any low back disability.

(d) The examiner should also determine whether it is at least as likely as not (50 percent probability or more) that any service-connected disability (hearing loss, tinnitus, left ankle sprain, or pes planus of the right foot) aggravated (i.e., increased in severity) any low back disability found to be present.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's low back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

All opinions and conclusions expressed must be supported by a complete rationale in a report.

The Veteran's claims file, to include a complete copy of this REMAND, must be available to the examiner, and the examination report should note review of the file.  

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


